             Case 1:21-cv-10871-FDS Document 7 Filed 08/16/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                       )
TINA LAUTER,                                           )
                                                       )
                 Plaintiff,                            )
                                                       )
                 v.                                    )           Civil Action No.
                                                       )           21-10871-FDS
THE MASSACHUSETTS DEPARTMENT                           )
OF TRANSPORTATION,                                     )
                                                       )
                 Defendant.                            )
                                                       )


                                                  ORDER

SAYLOR, C.J.

        For the reasons stated below, the Court will order that this action be dismissed without

prejudice.

        On May 25, 2021, pro se litigant Tina Lauter 1 filed an unsigned civil complaint and a

motion for leave to proceed in forma pauperis. In an order dated July 15, 2021, the Court denied

the motion without prejudice and directed Lauter to pay the filing fee or file a renewed motion

for leave to proceed in forma pauperis. (Docket No. 6). The Court warned Lauter that failure to

comply with the order within 21 days could result in dismissal of the action without prejudice.

Lauter did not provide a mailing address, email address, or phone number at which she could be

informed of the Court’s order. In addition, she did not contact the Clerk’s office to request a

copy of any docket activity.




        1
         The plaintiff, whose real name is unknown, has asked to proceed under the pseudonym “Tina Lauter.”
(Docket No. 4).
           Case 1:21-cv-10871-FDS Document 7 Filed 08/16/21 Page 2 of 2




       The time period for complying with the Court’s July 25, 2021 order has passed without

any response from Lauter. Accordingly, the Court orders that this action be DISMISSED

without prejudice for failure to pay the filing fee.

So Ordered.

                                                       /s/ F. Dennis Saylor IV
                                                       F. Dennis Saylor IV
Dated: August 16, 2021                                 Chief Judge, United States District Court




                                                  2
